                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION

MATTHEW JAMES SEALEY,                           )
                                                )
        Plaintiff,                              )
                                                )
VS.                                             )           No. 19-1275-JDT-cgc
                                                )
QUALITY CORRECTIONAL HEALTH                     )
CARE,                                           )
                                                )
        Defendant.                              )


        ORDER DIRECTING PLAINTIFF TO COMPLY WITH 28 U.S.C. § 1915(a)(2)
          OR PAY THE $400 CIVIL FILING FEE AND DIRECTING CLERK TO
         OPEN A SEPARATE HABEAS PROCEEDING UNDER 28 U.S.C. § 2254


        On November 25, 2019, Plaintiff Matthew James Sealey, who is incarcerated at the

Bledsoe County Correctional Complex in Pikeville, Tennessee, filed a pro se complaint pursuant

to 42 U.S.C. § 1983 and a motion to proceed in forma pauperis. (ECF Nos. 1 & 2.) On the same

date, Sealey filed a 14-page handwritten statement and pages 7 through 15 of a form habeas

petition under 28 U.S.C. §2254. Those habeas documents were filed as attachments to the form

§ 1983 complaint. (ECF Nos. 1-1 & 1-2.)

        The Clerk’s office has advised the Court that the remaining pages of the completed form

habeas petition were received today, November 26, 2019. Therefore, the Clerk is DIRECTED to

remove the 14-page statement and the partial habeas petition from this case and, along with the

documents received this date, open a new habeas case pursuant to 28 U.S.C. § 2254. The Clerk

shall also docket in that new habeas case a copy of the in forma pauperis affidavit that was filed

in this case.
       As to Sealey’s § 1983 complaint, under the Prison Litigation Reform Act (PLRA), 28

U.S.C. §§ 1915(a)-(b), a prisoner bringing a civil action must pay the filing fee required by 28

U.S.C. § 1914(a). Although the obligation to pay the fee accrues at the moment the case is filed,

see McGore v. Wrigglesworth, 114 F.3d 601, 605 (6th Cir. 1997), partially overruled on other

grounds by LaFountain v. Harry, 716 F.3d 944, 951 (6th Cir. 2013), the PLRA provides the

prisoner the opportunity to make a “down payment” of a partial filing fee and pay the remainder

in installments. Id. § 1915(b)(2). However, in order to take advantage of the installment

procedures, the prisoner must properly complete and submit to the district court, along with the

complaint, an in forma pauperis affidavit and a certified copy of his trust account statement for

the six months immediately preceding the filing of the complaint. Id. § 1915(a)(2).

       In this case, the affidavit submitted by Sealey is not accompanied by a certified copy of his

trust account statement. Accordingly, Sealey is ORDERED to submit, within 30 days after the

date of this order, either the entire $400 civil filing fee 1 or a certified copy of his trust account

statement for the last six months. 2 If he needs additional time to file the required document, he

may request one 30-day extension of time from this Court. McGore, 114 F.3d at 605. 3

       If Sealey timely submits the necessary document and the Court finds that he is indigent,

the Court will grant leave to proceed in forma pauperis and assess a filing fee of $350 in




       1
         The civil filing fee is $350. 28 U.S.C. § 1914(a). The Schedule of Fees set out
following the statute also requires an additional administrative fee of $50 for filing any civil
case. That additional fee will not apply if leave to proceed in forma pauperis is ultimately
granted.
       2
           Plaintiff does not need to submit another in forma pauperis affidavit.
       3
         If Plaintiff is unable to obtain a trust account statement from prison officials, he should
so notify the Court.

                                                  2
accordance with the installment procedures of 28 U.S.C. § 1915(b). However, if Sealey fails to

comply with this order in a timely manner, the Court will deny leave to proceed in forma pauperis,

assess the entire $400 filing fee from his trust account without regard to the installment payment

procedures, and dismiss the action without further notice pursuant to Federal Rule of Civil

Procedure 41(b) for failure to prosecute. McGore, 114 F.3d at 605.

       If Sealey is transferred to a different prison or released, he is ORDERED to notify the Court

immediately, in writing, of his change of address. Failure to abide by this requirement may

likewise result in the dismissal of this case without further notice, for failure to prosecute.

IT IS SO ORDERED.

                                                        s/ James D. Todd
                                                       JAMES D. TODD
                                                       UNITED STATES DISTRICT JUDGE




                                                  3
